F I L E D
                                                     United States Court of Appeals
                                                             Tenth Circuit
                UNITED STATES COURT OF APPEALS
                                                          October 19, 2005
                       FOR THE TENTH CIRCUIT
                                                            Clerk of Court

BRADFORD S. CRAWFORD,

           Plaintiff - Appellant,
                                             No. 04-8108
 v.                                    (D.C. No. 04-CV-151-B)
                                              (D. Wyo.)
KELLY WILKER, personally and in
her professional capacity as Wyoming
Department of Family Services
Caseworker; PAUL FRITZLER,
personally and in his professional
capacity as Wyoming Department of
Family Services Caseworker
Supervisor; HEATHER BABBIT,
personally and in her professional
capacity as Wyoming Department of
Family Services Caseworker
Specialist; JIM PALMER, personally
and in his professional capacity as
Wyoming Department of Family
Services Caseworker Specialist;
JAMES DELOZIER, personally and in
his professional capacity as Wyoming
Department of Family Services County
Manager; CHUCK DAVIS, personally
and in his professional capacity as
Natrona County Sheriff's Department
Deputy Sheriff/Investigator; DAN S.
WILDE, personally and in his
professional capacity as Wyoming
Assistant Attorney General;
CATHERINE E. WILKING,
personally and in her professional
    capacity as Natrona County Assistant
    District Attorney; WENDY S.
    OWENS, personally,

                 Defendants - Appellees.


                              ORDER AND JUDGMENT           *




Before EBEL , HARTZ , and McCONNELL , Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

          Plaintiff-appellant Bradford S. Crawford appeals the order entered by the

district court dismissing his 42 U.S.C. § 1983 civil rights complaint for lack of

subject matter jurisdiction. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.

          “We review the district court’s dismissal [under Fed. R. Civ. P. 12(b)(1)]

for lack of subject matter jurisdiction de novo.” Radil v. Sanborn W. Camps, Inc.,


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                           -2-
384 F.3d 1220, 1224 (10th Cir. 2004). In addition, in reviewing a facial attack on

a complaint’s allegations as to subject matter jurisdiction, we must accept the

allegations in the complaint as true. Holt v. United States, 46 F.3d 1000, 1002

(10th Cir. 1995). Because plaintiff is proceeding pro se, we also review his

pleadings liberally.   See Haines v. Kerner , 404 U.S. 519, 520 (1972).

       This is the third civil rights action that plaintiff has filed based on

allegations that various employees of several Wyoming state agencies violated his

constitutional rights by depriving him of custody of his adopted son, Cody.      1
                                                                                     As

found by the district court, “the allegations in Plaintiff’s Complaint restate his

prior claims relating to the termination of [his] parental rights,” R., Vol. I, Doc.

17 at 4, and we agree with the district court that it did not have subject matter

jurisdiction over plaintiff’s complaint. As we explained when we dismissed

plaintiff’s prior appeal to this court pursuant to 28 U.S.C. § 1915(e)(2)(B):

              In the Complaint dismissed by the District Court, Appellant
       sought to attack a state court child custody judgment, which had
       awarded custody of his son Cody to the Wyoming Department of
       Family Services, under the guise of a § 1983 claim for violation of
       his federal constitutional rights. Federal courts do not have subject
       matter jurisdiction over § 1983 claims that effectively seek appellate
       review of state court child custody determinations,  see Roman-Nose
       v. N.M. Dep’t of [] Human Servs. , 967 F.2d 435, 437 (10th Cir.


1
       The background facts relating to the state-court child custody proceedings
and the termination of plaintiff’s parental rights are set forth in the opinion of the
Wyoming Supreme Court in BSC v. Natrona County Dep’t of Family Servs. (In re
Interest of CC) , 102 P.3d 890 (Wyo. 2004).

                                           -3-
       1992); Anderson v. Colorado , 793 F.2d 262, 263 (10th Cir. 1986)
       (citing Rooker v. Fidelity Trust Co. , 263 U.S. 413 (1923)), and the
       District Court properly concluded that it lacked subject matter
       jurisdiction over Appellant’s claims seeking such review.

Crawford v. Wilker , No. 03-8080, at 2 (10th Cir. Feb. 25, 2004).

       We also reject plaintiff’s argument that he has stated a federal question for

purposes of 28 U.S.C. § 1331 based on his claim that his due process rights were

violated by the Wyoming state authorities’ delay in notifying him of Cody’s

mother’s voluntary relinquishment of custody in favor of the Department of

Family Service. Plaintiff attempted to pursue this same argument in his prior

appeal to this court, and we rejected the argument as frivolous, concluding as

follows:

              Appellant also mentions for the first time on appeal that the
       Department of Family Services made no efforts to contact him for six
       months after Cody’s mother relinquished custody. To the extent he
       seeks to argue that this time-lag constituted a forced separation from
       his son and an infringement on his rights of familial association,
       Appellant’s argument is frivolous. By his own admission, Appellant
       was ignorant of his son’s whereabouts for more than four years prior
       to the initiation of this action; the state authorities could not be said
       to have “separated” the Appellant from a child with whom he already
       had no meaningful contact. In short, Appellant’s complaint about
       lack of notice fails to state a claim for which relief may be granted.

Id. at 3.

       Plaintiff has not presented any new facts or legal authority to support his

complaint about lack of notice. Accordingly, “[w]hile this claim could be read as

logically independent of any challenge to the substantive custody judgment of the

                                          -4-
state courts,” id. at 2, we again conclude that the claim is frivolous, and therefore

not within the subject matter jurisdiction of the federal courts.    See Steel Co. v.

Citizens for a Better Env’t , 523 U.S. 83, 89 (1998) (stating that federal question

jurisdiction does not exist where “‘a claim is wholly insubstantial and frivolous’”)

(quoting Bell v. Hood , 327 U.S. 678, 682-83 (1946)).

       Finally, plaintiff’s claim that the district court judge was biased and

deprived him of a fair and impartial hearing is wholly without merit. Our review

of the record demonstrates that the judge adjudicated plaintiff’s claims in a fair

and impartial manner, and plaintiff’s lack of success in the district court is

attributable to the legal deficiencies in his claims, not a lack of fair process.

       The judgment of the district court is AFFIRMED.


                                                          Entered for the Court


                                                          David M. Ebel
                                                          Circuit Judge




                                             -5-